DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter in claim 1 wherein the ratio of the opening area of the inlet opening or of the gas discharge zone to the opening area of the outlet opening is greater than 5, preferably greater than 10, in particular 15 or greater and the ratio of the opening area of the inlet opening or of the gas discharge zone to the opening area of the outlet opening is less than 90, in particular less than 50, preferably 40 or less  ,must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation the opening are of inlet to outlet ratio is 5 or greater or less than 90, and the claim also recites  preferably 40 or less which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Hence, it is not clear what range actually applicant seeking the protection. Hence, claim 1 and depending claims are rejected under indefinites.
Also, claims 7 to 9 and 16 and 17 also do not specifically point out and the range is confusing and indefinite scope. 
Examiner suggest to amend the claims in order to recite the limitations in a positive way.  However, examiner has  used the broader limitation for rejecting the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3,4, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over US20130199540 A by Buske et al (Buske) in view of WO2007006516 Suslov et al (Suslov).

Referring to the claim 1 the Buske teaches a device (Fig 11 item 200 and paragraph [0155] and [0158] ])or human medical or veterinary treatment (paragraph [0155]) comprising a gas discharge generator designed to generate reactive gases that can be used in plasma therapy in a gas discharge zone (Fig 1, 11-15 abstract, claim 1 and paragraphs[0158]-[0162]) , 

    PNG
    media_image1.png
    660
    432
    media_image1.png
    Greyscale

a flow generator (Fig 11 item 206+208 gas feed together with inlet 208 paragraph s [0128[0158] and [0159]) designed to generate a flow of gas from the gas discharge zone (through a reaction chamber (item 210) in the direction of an outlet opening of the reaction chamber (See paragraphs, [0158] to [0162]) and 
an application device coupled to the outlet opening for discharging the reactive gases from the reaction chamber to the application location (See Fig 11 where the plasma outlets through 216 external end 230 and paragraphs [0159]-[0162]) , 
But Buske is silent on characterized in that wherein the ratio of the opening area of the inlet opening or of the gas discharge zone to the opening area of the outlet opening is greater than 5, preferably greater than 10, in particular 15 or greater and the ratio of the opening area of the inlet opening or of the gas discharge zone to the opening area of the outlet opening is less than 90, in particular less than 50, preferably 40 or less, the flow generator and/or the reaction chamber is/are designed to generate a turbulent flow in the reaction chamber and/or the gas discharge zone.
However, Suslov teaches a ratio 1.2 and 7.5 in a similar plasma treatment device Fig 1a , 1b and paragraphs [0105] [0107] and [0110]). 
Hence, it would have been obvious to a person with I an ordinary skill in the art  before the effective filing date of the instant application  to utilizing  Suslov teachings of  vary the ratio of inlet and outlet in order to create a jet flow and obtain the optimal opening ratio in order to efficiently control the treatment areas of a wide range.  


Referring to the claim 3  Buske device as modified by Suslov  reference teaches the device according to Claim 1  characterized in that the reaction chamber has a peripheral wall that is, at least in sections, in the form of an approximately circular cylindrical jacket, and at one end of which can be the inlet opening of the reaction chamber and at the other end of which the outlet opening is located. (See Fig 1-15 and abstract and claim 1)

Referring to the claim 4  Buske device as modified by Suslov  reference teaches the device according to a Claim 1, characterized in that the outlet opening passes through a connecting piece made in the form of a tube coupling and preferably running approximately parallel to the peripheral wall in the form of a circular cylindrical jacket. (See Fig 11 and paragraphs [0158] to [0162])

Referring to the claim 7  Buske device as modified by Suslov  reference teaches the device according to    Claim 1,both are silent on  characterized in that the diameter of the reaction chamber is smaller than 20 mm, preferably smaller than 15 mm and/or greater than 5 mm, preferably greater than 7.5 mm, in particular approximately 10 mm. However, based on the teachings Buske in view of Suslov, an ordinary skill in the art can select  the dimensions as required for application depending on the area of the treatment.

Referring to the claim 8  Buske device as modified by Suslov  reference teaches the device according to claim 1, both are silent on characterized in that the reaction chamber has a length of 15 mm or more, in particular 20 mm or more in the main flow direction of the gas flow generated by the flow generator, but less than 80 mm, in particular less than 60 mm, the length of the reaction chamber preferably being approximately 40 mm. However, based on the teachings Buske in view of Suslov, an ordinary skill in the art can select  the dimensions as required for application depending on the area of the treatment.

Referring to the claim 9  Buske device as modified reference teaches the device according to claim 1, both are silent on characterized in that the ratio of the axial length of the reaction chamber to the maximum diameter is greater than 2, in particular greater than 3, but is smaller than 10, in particular is smaller than 5. However, based on the teachings Buske in view of Suslov, an ordinary skill in the art can select  the dimensions as required for application depending on the area of the treatment.

Referring to the claim 10  Buske device as modified by Suslov  reference teaches the device according to claim 1, Buske further teaches  characterized in that the discharge zone is located at least partially within the reaction chamber. (See Buske Fig 1 to Fig 11 and corresponding paragraphs).

Referring to the claim 11  Buske device as modified by Suslov  reference teaches the device according to claim 1, Buske further teaches characterized in that the reaction chamber is made, at least in sections, of insulating plastic.  (See paragraph [0167] Buske teaches an insulation 215 inside the chamber.  Hence it would be obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to make the Buske plasma chamber making insulated materials such as quartz etc. for various dielectric barrier discharge applications.

Referring to the claim 12  Buske device as modified by Suslov  reference teaches the device according to claim 1, characterized that at least one metal part is located in the region of an inner boundary surface of the reaction chamber. (Buske teaches partly insulation of a metal chamber paragraph [0167]).

Referring to the claim 13  Buske device as modified by Suslov  reference teaches the device according to claim 1, characterized in that the gas discharge generator can be operated to generate a dielectric barrier discharge. (See Buske claim 1 abstract and Fig 11).  

Referring to the claim 14  Buske device as modified by Suslov  reference teaches the device according to claim 1, characterized by a humidifying device for humidifying process gases in the discharge zone and/or in the flow direction before the discharge zone and/or in the flow direction after the discharge zone.

Referring to the claim 15  Buske device as modified by Suslov  reference teaches the device according to Claim 1,characterized in that the application device has a tube, in particular a gas-tight plastic tube.

Referring to the claim 16  Buske device as modified by Suslov  reference teaches the device according to Claim 15, but both does not explicitly  characterized in that the ratio of the length to the internal diameter of the tube is more than 7, preferably more than 10 and/or less than 30, in particular less than 25. 
However, Suslov teaches a ratio 1.2 and 7.5 in a similar plasma treatment device Fig 1a , 1b and paragraphs [0105] [0107] and [0110]). 
Hence, it would have been obvious to a person with I an ordinary skill in the art  before the effective filing date of the instant application  to utilizing  Suslov teachings of  vary the ratio of inlet and outlet in order to create a jet flow and obtain the optimal opening ratio in order to efficiently control the treatment areas of a wide rang

Referring to the claim 17  Buske device as modified by Suslov  reference teaches the e device according to Claim 15 but both does not explicitly  teaches the characterized in that the tube has an internal diameter in the range between 2 and 8 mm, in particular of approximately 4 mm.
However, Suslov teaches a ratio 1.2 and 7.5 in a similar plasma treatment device Fig 1a , 1b and paragraphs [0105] [0107] and [0110]). 
Hence, it would have been obvious to a person with I an ordinary skill in the art  before the effective filing date of the instant application  to utilizing  Suslov teachings of  vary the ratio of inlet and outlet in order to create a jet flow and obtain the optimal opening ratio in order to efficiently control the treatment areas of a wide rang

Conclusion

Claims 1,3,4, 7-17 are rejected

Claims 2, 5, 6 and 18-21 are rejected

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/18/022